DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 

Response to Amendment
The amendment filed on 07/23/2021 has been entered:
Claim 1, 3 – 6, 8, 10 – 12, 14 – 16 and 18 – 20 remain pending in the application;
Claim 1 and 11 are amended.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot in view of new grounds of 103 rejection.

Regarding the rejection of independent claim 1 and claim 11, applicant amended claims to include limitations “wherein the robot arm is configured to move the end effector along an x, y, and z axes and configured for selective rotation about one or more of the x, y, and z axis and a Z Frame axis, wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of the end effector relative to the tracking device,” “wherein the dynamic reference base and the surveillance marker are positioned within a patient simultaneously.” Applicant submitted on p.7 – 9 that “Kostrzewski does not teach or suggest the feature of a robotic arm as provided in the claimed invention. More specifically, Kostrzewski does not teach or suggest the feature of the robot arm is configured to move the end effector along an x, y, and z axes and configured for selective rotation about one or more of the x, y, and z axis and a Z Frame axis”; “neither Kostrzewski nor any of the other cited references disclose "wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of the end effector relative to the tracking device".” “Applicant has 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, regarding robotic arm and specific rotation properties, Crawford does teach the robotic arm is configured to move the end-effectuator 30 “for selective rotation about one or more of the x-axis 66, y-axis 68, and z-axis 70 (such that one or more of the Cardanic Euler Angles (e.g., roll, pitch, and/or yaw) associated with the end-effectuator 30 can be selectively controlled)” (see Crawford; [0126]; Fig.35B). The claim language “one or more of the x, y, and z axis and a Z frame axis” does not require all axes. Further, Fig.35B of Crawford explicitly illustrate that the z axis 70 is also the Z Frame axis.
Further, for the purpose of compact prosecution, Cooper et al. (US 2014/0243852 A1; published on 08/28/2014) (hereinafter “Cooper”) is cited as pertinent art in this office action. Cooper also teaches the robotic arm is rotated about the Z Frame axis (SJC1 in Fig.5A) to move the end effector.
Second, since applicant’s amendments change the scope of claim, new reference Zhao et al. (US 2010/0168562 A1; published on 07/01/2010) (hereinafter “Zhao”) and reference McFarland (previously cited in the rejection to claim 10) are introduced in new grounds of rejection to teach the amended claim in combination with all other cited references. See detail in later 103 rejection.


Regarding the rejection of corresponding dependent claims, applicant’s remarks submitted on p.9 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 11. These remarks are not persuasive and moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.7 – 9 have been fully considered and the arguments are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3 – 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2013/0345718 A1; published on 12/26/2013) (hereinafter "Crawford") in view of Costales et al. (US 5,921,992; published on 07/13/1999) (hereinafter “Costales”), Zhao et al. (US 2010/0168562 A1; published on 07/01/2010) (hereinafter “Zhao”) and McFarland (US 4,744,353; published on 05/17/1988).

Regarding claim 1, in the embodiment of Fig.36, Crawford teaches a system for monitoring registration of a patient to a surgical robot ("FIG. 36 illustrates an example embodiment 3600 of surgical robot system 1 that utilizes …" [0354]; "… the surgical robot system 1 disclosed herein can calculate updated distances …" [0355]), said system comprising:

a surveillance marker ("… and having a surveillance marker …" [0354]) having a surveillance shaft and a tracking marker ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36) disposed at a predetermined distance from the dynamic reference base ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610), the tracking marker being positioned relative to the array marker ("… one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed …" [0354]) for purposes of determining whether the dynamic reference base has moved (this limitation is intended use in an apparatus claim. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111. In addition, the surveillance marker and DRB marker array as cited from Crawford is also capable of determining whether the DRB has been moved or not based on updated distances between surveillance marker and DRB marker array; see [0354]),

In the embodiment of Fig.20A – E, Crawford further teaches a dynamic reference base shaft connected to the dynamic reference base ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E); and
wherein the dynamic reference base shaft has a longitudinal axis extending from a proximal end to a distal end of the dynamic base shaft ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).
In the embodiment of Fig.1 - 4, 35 and 37, Crawford further teaches wherein the surgical robot (“… the surgical robot 15 can comprise … a housing 27.” [0120]; Fig.2) includes a robot arm (“… the housing 27 can comprise a robot arm 23” [0120]; Fig.2) coupled to an end effector (“”… and an end-effectuator 30 coupled to the robot arm 23 …” [0120]; Fig.2) having at least three tracking markers positioned within the end effector (“… the surgical robot system 1 can comprise conventional optical markers 
wherein the robot arm is configured to move the end effector (“… as shown in FIG. 1, the robot arm 23 that can be positioned above the body of the patient 18, with the end-effectuator 30 …” [0127]) along an x, y, and z axes (“… the utilization of a robot 15 that is capable of moving the end-effectuator 30 along x-, y-, and z-axes {see 66, 68, 70 in FIG. 35B}.” [0125]) and configured for selective rotation about one or more of the x, y, and z axis and a Z Frame axis (“… the end-effectuator 30 can be configured for selective rotation about one or more of the x-axis 66, y-axis 68, and z-axis 70 {such that one or more of the Cardanic Euler Angles {e.g., roll, pitch, and/or yaw} associated with the end-effectuator 30 can be selectively controlled}.” [0126]; see Fig.35B, z axis 70 is also the Z Frame axis),
wherein the distribution of the at least three tracking markers allows the end effector to be monitored (“… the light emitted from and/or reflected by the markers can be read by cameras {for example with cameras 8200 shown in FIG. 81} and/or optical sensors and the location of the object can be calculated through triangulation methods {such as stereo-photogrammetry}.” [0133]) when the end effector is tracked and rotated in a surgical field (by using the term “when”, the above language is intended use of is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. see MPEP 2111. In addition, the tracking system as taught by Crawford is capable of tracking the position of end effector all the time which include the time recited in above limitation; see also Crawford [0009], [0358]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the end-effectuator in the embodiment of Fig.36 with the tracking markers on the end-effectuator as taught in the embodiment of Fig.1 – 4, 35 and 37 by Crawford. Doing so would make it possible to “maximize the accuracy of the positional measurements by serving to check or verify the end-effectuator 30 position” (see Crawford; [0159]).
Crawford fails to explicitly teach wherein the dynamic reference base shaft includes a hollow channel extending along the longitudinal axis, and wherein the surveillance shaft is configured to be disposed in the hollow channel; and wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of 
However, in the same field of endeavor, Costales teaches wherein the dynamic reference base shaft includes a hollow channel extending along the longitudinal axis (“… calibration guide 20 is affixed by element 9 relative to the patient. It has … a guide tube 25.” Col.3, Ln.12 – 44; see Fig.1; the tube is in shape of a hollow cylindrical channel), and 
wherein the surveillance shaft is configured to be disposed in the hollow channel (“The probe end 27 of an instrument 28 is inserted or guided by the guide tube 25 …” Col.3, Ln.12 – 44; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the calibration frame as taught by Crawford with the calibration guide as taught by Costales. Doing so would make it possible that “it avoids need for pre-calibrated instruments for which direction and tip position must be known prior to surgery” (see Costales; Col.2, Ln.33 – 48).
Crawford in view of Costales fails to explicitly teaches wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of the end effector relative to the tracking device, wherein the dynamic reference base and the surveillance marker are positioned within a patient simultaneously.
However, in the same field of endeavor, Zhao teaches wherein the at least three tracking markers is positioned around the surface of end effector (“… and the surgical 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers on end effector as taught by Crawford with the marker pattern on the tool shaft as taught by Zhao. By providing a specific marker pattern on the surface, it would be possible that “This differential spacing, combined with a corrected kinematics estimated tool state, can be used to identify the specific pattern 142 in an image” (see Zhao; [0103]).

However, in the same filed of endeavor, McFarland teaches wherein the dynamic reference base and the surveillance marker are positioned within a patient simultaneously ("… and the joint capsule has been incised in accordance with the Bankart operation procedure, the front ends 26 and 28 of the tubes 12 and 14 are held firmly in contact with the opposite outer and inner faces of the glenoid rim 72 at a location …" Col.4, Ln.62 - Col.5, Ln.19; see Fig.6 - 8, two posts/tubes 12 and 14 are interpreted as the DRB shaft and surveillance shaft, and they are inserted together).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker post and dynamic reference post as taught by Crawford with the supporting tool as taught by McFarland. Doing so would make it possible to facilitate "the Bankart operation for repair of a shoulder joint" (see McFarland; Col.6, Ln.17 - 23).
 
Regarding claim 3, Crawford in view of Costales, Zhao and McFarland teaches all claim limitations, as applied in claim 1, and further teaches wherein a processor of the surgical robot (“… the surgical robot system 1 can comprise a control device {for example a computer 100 having a processor and a memory coupled to the processor}. In some embodiments, the processor of the control device 100 can be configured to perform time of flight calculations as described herein.” [0124]) determines that the dynamic reference base has moved based on a change in the predetermined distance 

Regarding claim 4, Crawford in view of Costales, Zhao and McFarland teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.36 Crawford further teaches wherein the surveillance marker ("… and having a surveillance marker …" [0354]) is distanced away from a longitudinal axis of the dynamic reference base shaft ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610).
In the embodiment of Fig.20A – E, Crawford further teaches wherein the surveillance marker is off-set from a longitudinal axis of the dynamic reference base post ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E; since the surveillance marker 710 is located away from the base of 3610 in Fig.36 which is equivalent to 700 in Fig.20E, the 710 is off-set to angled post 720).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in 

 Regarding claim 5, Crawford in view of Costales, Zhao and McFarland teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.36 Crawford further teaches wherein the tracking marker is disposed on a surveillance marker shaft ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36).

Regarding claim 6, Crawford in view of Costales, Zhao and McFarland teaches all claim limitations, as applied in claim 1, and in the embodiment of Fig.36 Crawford further teaches wherein the surveillance marker and the at least one array marker are tracking markers ("… the surveillance marker 710 can be located on the same rigid body as the primary tracker array 3610 …" [0354]).
In the embodiment of Fig.80 – 81, Crawford further teaches the tracking markers are each an optical marker configured to be recognized by a tracking camera associated with the surgical robot ("For example, two or more cameras 8200 such as {Optotrak® or Polaris®} could be set up from different perspectives focused on the tracking markers 720 on the targeting fixture 690 or robot 15." [0488]; here the tracking markers 720 on the fixture includes both surveillance marker and primary tracker array since they are on the same rigid body as taught in the embodiment of Fig.36).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught in the 

Regarding claim 10, Crawford in view of Costales, Zhao and McFarland teaches all claim limitations, as applied in claim 1, and McFarland further teaches wherein the surveillance shaft and the dynamic reference shaft are configured to be inserted into a single incision ("… and the joint capsule has been incised in accordance with the Bankart operation procedure, the front ends 26 and 28 of the tubes 12 and 14 are held firmly in contact with the opposite outer and inner faces of the glenoid rim 72 at a location …" Col.4, Ln.62 - Col.5, Ln.19; see Fig.6 - 8, two posts/tubes 12 and 14 are inserted at same incision position 72).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker post and dynamic reference post as taught by Crawford with the supporting tool as taught by McFarland. Doing so would make it possible to facilitate "the Bankart operation for repair of a shoulder joint" (see McFarland; Col.6, Ln.17 - 23).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Costales, Zhao and McFarland, as applied in claim 1, and further in view of Mire et al. (US 2007/0066887 A1; published on 03/22/2007) (hereinafter "Mire").

Regarding claim 8, Crawford in view of Costales, Zhao and McFarland teaches all claim limitations, as applied in claim 1, except wherein the surveillance marker post is metal and contains a sharp tip configured to drive into a bony structure.
However, in the same field of endeavor, Mire teaches wherein the surveillance shaft is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the dynamic reference frame position member 80 are mechanically equivalent to each other) and contains a sharp tip configured to drive into a bony structure ("… the distal end 98 can be sharpened … can be driven into the selected bone portion …" [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. By providing a sharpened engagement section, it is possible that “a generally straight axial motion can drive the dynamic reference frame fixation member 80 into the bone” (see Mire; [0065]).


Claim 11, 12, 14 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Donner et al. (US 2016/0278818 A1; published on 09/29/2016) (hereinafter "Donner"), Zhao and McFarland.


a dynamic reference base including at least one array marker ("… comprises a 4-marker tracker array 3610 attached to the patient 18 …" [0354]; see the frame holding tracker array in Fig.36);
a surveillance marker ("… and having a surveillance marker …" [0354]) disposed at a predetermined distance from the dynamic reference base ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610);
a surveillance shaft associated with the surveillance marker ("… the surveillance marker 710 can be embodied … for example … or on a small post drilled into the ilium." [0354]; see Fig.36);
a temporary grouping element configured to receive the surveillance marker shaft and the dynamic reference base shaft ("… the surveillance marker 710 can be located on the same rigid body as the primary tracker array 3610 but at a different location on the rigid body." [0354]),
wherein the surgical robot (“Referring now to FIGS. 1 and 35A … the surgical robot system 1 can comprise a surgical robot 15 …” [0120]; see Fig.35A and 35B) includes a robotic arm (“… the housing 27 can comprise a robot arm 23 …” [0120]), an 
wherein the robot arm is configured to move the end effector (“… as shown in FIG. 1, the robot arm 23 that can be positioned above the body of the patient 18, with the end-effectuator 30 …” [0127]) along an x, y, and z axes (“… the utilization of a robot 15 that is capable of moving the end-effectuator 30 along x-, y-, and z-axes {see 66, 68, 70 in FIG. 35B}.” [0125]) and configured for selective rotation about one or more of the x, y, and z axis and a Z Frame axis (“… the end-effectuator 30 can be configured for selective rotation about one or more of the x-axis 66, y-axis 68, and z-axis 70 {such that one or more of the Cardanic Euler Angles {e.g., roll, pitch, and/or yaw} associated with the end-effectuator 30 can be selectively controlled}.” [0126]; see Fig.35B, z axis 70 is also the Z Frame axis),
wherein the distribution of the at least three tracking markers allows the end effector to be monitored (“… the light emitted from and/or reflected by the markers can be read by cameras {for example with cameras 8200 shown in FIG. 81} and/or optical sensors and the location of the object can be calculated through triangulation methods {such as stereo-photogrammetry}.” [0133]) when the end effector is tracked and rotated in a surgical field (by using the term “when”, the above language is intended use of claimed apparatus, therefore does not differentiate the claimed invention from cited prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 {Fed. Cir. 1990} {emphasis in original}. A claim containing a "recitation with respect to the Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}. see MPEP 2111. In addition, the tracking system as taught by Crawford is capable of tracking the position of end effector all the time which include the time recited in above limitation; see also Crawford [0009], [0358]).
In the embodiment of Fig.20A – E, Crawford further teaches a dynamic reference base shaft connected to the dynamic reference base ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).
Crawford fails to explicitly teach wherein the surveillance shaft and the dynamic reference base shaft are received in parallel to each other, wherein the temporary grouping element is configured to receive the surveillance shaft and dynamic reference base to form a unit, wherein the temporary grouping element is configured to be impacted such that the surveillance shaft and the dynamic reference base shaft are simultaneously inserted into a single incision, and wherein the temporary grouping element is configured to be removed from the surveillance shaft and dynamic reference base shaft after attachment to the bony structure such that the surveillance shaft and dynamic reference base shaft are independently attached to the bony structure in the 
However, in the same field of endeavor, Donner teaches a temporary grouping element configured to removably receive a plurality of shafts ("… wherein the delivery tool 20 has a header 6539 with a series of collars 165 and associated sleeves 100 having a variety of pre-defined angular alignments to guide one or more transfixing anchor members 30 into place …" [0383]; Fig.129B – C) in parallel to each other as a unit (“As indicated in FIG. 110, the two center collars 165 a and 165 b may be axially aligned with the respective bores 40 a and 40 b of the implant 25 …” [0291]; see Fig.109 and 110, the alignment of channels in 165a and 165b with bore 40a and 40b make those two insertion path parallel), wherein the temporary grouping element is configured to receive the surveillance shaft and dynamic reference base to form a unit ("… wherein the delivery tool 20 has a header 6539 with a series of collars 165 and associated sleeves 100 having a variety of pre-defined angular alignments to guide one or more transfixing anchor members 30 into place …" [0383]; Fig.129B – C), wherein the temporary grouping element is configured to be impacted such that the surveillance shaft and the dynamic reference base shaft are simultaneously inserted (“… the two center collars 165 a and 165 b may be axially aligned with the respective bores 40 a and 40 b of the implant 25 …” [0291]) into a single incision (“… incision associated with 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it possible for "providing a choice of delivery angles that are complementary to the implant" (see Donner; [0383]).
Crawford in view of Donner fails to explicitly teach wherein the at least three tracking markers is positioned around the surface of end effector so that a tracking device placed away from the surgical field and facing toward the robot arm is viewable to the at least three of the markers through a range of common orientations of the end effector relative to the tracking device, wherein the dynamic reference base and the surveillance marker are positioned within a patient simultaneously.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking markers on end effector as taught by Crawford with the marker pattern on the tool shaft as taught by Zhao. By providing a specific marker pattern on the surface, it would be possible that “This 
Crawford in view of Donner and Zhao fails to explicitly teach wherein the dynamic reference base and the surveillance marker are positioned within a patient simultaneously.
However, in the same filed of endeavor, McFarland teaches wherein the dynamic reference base and the surveillance marker are positioned within a patient simultaneously ("… and the joint capsule has been incised in accordance with the Bankart operation procedure, the front ends 26 and 28 of the tubes 12 and 14 are held firmly in contact with the opposite outer and inner faces of the glenoid rim 72 at a location …" Col.4, Ln.62 - Col.5, Ln.19; see Fig.6 - 8, two posts/tubes 12 and 14 are interpreted as the DRB shaft and surveillance shaft, and they are inserted together).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker post and dynamic reference post as taught by Crawford with the supporting tool as taught by McFarland. Doing so would make it possible to facilitate "the Bankart operation for repair of a shoulder joint" (see McFarland; Col.6, Ln.17 - 23).

Regarding claim 12, Crawford in view of Donner, Zhao and McFarland teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.35 – 36 Crawford further teaches wherein the surveillance marker is configured to be registered to the dynamic reference base ("…  in which a 4-marker tracker array 3610 is utilized (FIG. 36), four distances 3611 a, 3612 a, 3613 a, and 3614 a can be acquired and 

Regarding claim 14, Crawford in view of Donner, Zhao and McFarland teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.35 – 36 Crawford further teaches wherein the surveillance shaft ("… and having a surveillance marker …" [0354]) is distanced away from a longitudinal axis of the dynamic reference base post ("… the surveillance marker 710 can be embodied or can comprise one or more markers 710 rigidly affixed to a patient 18 in a location different than the location in which a primary tracker array 3610 is affixed ..." [0354]; see Fig.36, 710 is disposed at a distance from 3610).
In the embodiment of Fig.20A – E, Crawford further teaches wherein the surveillance marker is off-set from a longitudinal axis of the dynamic reference base post ("… the calibration frame 700 can comprise a plurality of upright posts 75 that are angled away from the calibration frame by about 10°." [0330]; see Fig.20E; since the surveillance marker 710 is located away from the base of 3610 in Fig.36 which is equivalent to 700 in Fig.20E, the 710 is off-set to angled post 720).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the 4-marker tracker array as taught in the embodiment of Fig.36 with the posts as taught in the embodiment of Fig.20A-E. Doing so would make it "less obstructive to the surgeon" (see Crawford; [0330]).


It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it possible for "providing a choice of delivery angles that are complementary to the implant" (see Donner; [0383]).

Regarding claim 16, Crawford in view of Donner, Zhao and McFarland teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.35 – 36 Crawford further teaches wherein the surveillance marker and the at least one array marker are tracking markers ("… the surveillance marker 710 can be located on the same rigid body as the primary tracker array 3610 …" [0354]).
In the embodiment of Fig.80 – 81, Crawford further teaches the tracking markers are each an optical marker configured to be recognized by a tracking camera associated with the surgical robot ("For example, two or more cameras 8200 such as {Optotrak® or Polaris®} could be set up from different perspectives focused on the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught in the embodiment of Fig.36 with the optical tracker as taught in the embodiment of Fig.80 - 81. Doing so would make it possible that "if tissues move in response to applied force or due to breathing, the movement will be tracked by optical markers 720, and the robot's position will automatically be adjusted" (see Crawford; [0353]).

Regarding claim 19, Crawford in view of Donner, Zhao and McFarland teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.66A – B Crawford further teaches wherein the dynamic reference base shaft includes one or more spikes to attach to the bony structure ("… the clamping piece 6300 can be coupled with, or otherwise modified with a targeting fixture 690." [0472]; see Fig.66A and 66B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the reference marker array as taught in the embodiment of Fig.36 with the clamping tip as taught in the embodiment of Fig.66A and 66B. Doing so would make it possible to provide "clamping mechanism for securely attaching the targeting fixture 690 to the patient 18" (see Crawford; [0344]).


Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Donner, Zhao and McFarland, as applied in claim 11, and further in view of Mire.

Regarding claim 18, Crawford in view of Donner, Zhao and McFarland teaches all claim limitations, as applied in claim 11, except wherein the surveillance marker shaft is metal and contains a sharp tip configured to drive into the bony structure.
However, in the same field of endeavor, Mire teaches wherein the surveillance shaft is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the dynamic reference frame position member 80 are mechanically equivalent to each other) and contains a sharp tip configured to drive into the bony structure ("… the distal end 98 can be sharpened … can be driven into the selected bone portion …" [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. By providing a sharpened engagement section, it is possible that “a generally straight axial motion can drive the dynamic reference frame fixation member 80 into the bone” (see Mire; [0065]).

Regarding claim 20, Crawford in view of Donner, Zhao and McFarland teaches all claim limitations, as applied in claim 11, and in the embodiment of Fig.49A, Crawford further teaches the dynamic reference base is removably connected to the dynamic 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dynamic reference marker as taught in the embodiment of Fig.36 with the open mounts as taught in the embodiment of Fig.49A. Doing so would make it possible “to register the targeting fixture 690 through an intermediate calibration” (see Crawford; [0392]).
In addition, Donner further teaches wherein the surveillance shaft is configured to be removably connected to other tool ("… the anchor element proximal end 6531 may be adapted to engage an Allen wrench, hex key, or other tool …" [0372]; Fig.126A) after the temporary grouping element is removed ("… the distal end of the implant arm is decoupled from the proximal end of the implant 25 and removed." [0321]; see steps of removing surgical tool in Fig.99M - 99P; herein the operation of elements 100 and 110 in Fig.99 is equivalent to the operation of the elements 100 and 110 in Fig.129).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the markers and posts as taught by Crawford with the tool header element as taught by Donner. Doing so would make it possible for "providing a choice of delivery angles that are complementary to the implant" (see Donner; [0383]).
Crawford in view of Donner, Kostrzewski and Flatt fails to explicitly teach wherein the surveillance marker is configured to be removably connected to the surveillance marker post.

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the modular reference positioning kit as taught by Mire. By providing such engaging mechanism for the modular tracking sensor, it would be possible that “the modular dynamic reference frame 54 a′ can be easily and repeatedly interconnected with the dynamic reference frame holding member 200 during a selected procedure prior thereto, or afterwards” (see Mire; [0107]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cooper et al. (US 2014/0243852 A1; published on 08/28/2014) teach that the robotic arm is rotated about the Z Frame axis (SJC1 in Fig.5A) to move the end effector.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793